FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is FINAL.

This office action is in responsive to communication(s): 
Amendment filed on 3/8/2021.
RCE filed on 6/11/2020.
Amendment filed on 12/20/2019.
RCE filed on 9/4/2019.
Amendment filed on 4/17/2019.
Application filed on 7/7/2017, with priority date of 4/8/2014 based on parent applications 14248272.

The status of the claims is summarized as below:
Claims 21-25, 27-32, 34-39, 41-43 are pending. 
Claims 21, 28, 35 are independent claims. 
In the amendment, claims 21-23, 28-30, 35-39, 41-42 have been amended.
Claims 26, 33, 40 have been previously cancelled.
The claim objection to claim 41 is respectfully withdrawn in light of the amendment.
The double patenting rejections to claims 21, 28, and 35 against co-pending application 15/486285 and US Patent 9729695 are held in abeyance until the claims in the current application are deemed allowable over the prior art.

Response to Arguments

The examiner acknowledges the amendment made to claims 21-23, 28-30, 35-39, 41-42 in the amendment filed on 3/8/2021.


Applicant’s arguments filed 3/8/2021 have been fully considered but they are directed toward previous ground of rejection Schrock-Bartlett and Park, a new ground of rejection citing new art Feiereisen with Schrock-Bartlett are set forth below to address the arguments in view of the amendment.

The examiner further suggests to incorporate different actions that can be performed to sort the message into different folders as described in the filed specification [0089] to further prosecution. 

The examiner notes that any suggestions offered above and in the rejection section below in regard to the claim language are possible amendment directions, and are NOT indication of allowable subject matters, or allowability of the application.


Double Patenting
The double patenting rejection against US Patent 9729695 and co-pending application 15/486285 will be held in abeyance until the claims in the current application are deemed allowable over the prior art.

Claim Objections

Claims 21, 28, 35 is objected to because of the following informalities:

Per claim 21, claim 21 cites (emphasis added),
“a computer implemented method …
	Presenting, … each control element being different from another and corresponding a different action …”
corresponding to”.
Claims 28 and 35 contains similar limitation, and are likewise objected.

Per claim 35, claim 35 cites (emphasis added),
”A computer system comprising:
…
Receiving, by the user device, a second input triggering a display of, a second control menu at a second position of a second message, wherein the second control menu is positioned substantially within a boundary occupied by the first message in the list of messages …
… ” 
Reading within context of the limitation and the claim as whole, in light of the specification, the examiner assumes the second control menu is positioned within a boundary of the second message rather than first message. For the purpose of examination, the limitation is interpreted as:
“Receiving, by the user device, a second input triggering a display of, a second control menu at a second position of a second message, wherein the second control menu is positioned substantially within a boundary occupied by the second message in the list of messages …”.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25, 27-32, 34-39, 41-43 are rejected under 35 U.S.C. 103 as being as being unpatentable over Schrock et al. (US Pub 20120290946, hereinafter Schrock), in view of Bartlett (US Pat 5283560, hereinafter Bartlett), and Feiereisen et al. (US Pub 2014/0282254, hereinafter Feiereisen, cited in 892 dated 10/8/2020).

Per claim 21, Schrock teaches: 
A computer-implemented method, comprising:
	presenting, at a user device, a user interface including a message-list pane that displays a list of messages, each message being associated with a control menu [a respective message, ([0020, 0118] Fig. 20: Fig. 20 shows a context menu associated with each message 358 in a message list pane 352 shown in Fig. 12, when user long press on any of the message 358, the context control menu with a list of menu options/control elements – open, delete, reply, forward, etc., each different from another and with associated action that can be applied to the selected message);
	receiving, by the user device, a selection of a first message from the list of messages; ([0124] Fig. 24 shows a message 378 may be selected to by the user to display message detail on the second screen); 
	receiving, by the user device, a first input triggering a display of, the control menu associated with the first message, … ; ([0020, 0118] Fig. 20 shows a context menu of a selected message; see also Fig. 16 [0111-0112]);
	…
	receiving a third input corresponding to a selection of the control element from the set of control elements; and ([0111-0112] Fig. 16 shows a list of menu options/control elements – delete, move, forward, etc. – selectable by the user upon selections of messages, where user can select one of the menu option/control element via a subsequent user input following message selection, 
	applying an action corresponding to the selected control element to the first message. ([0111-0112] Fig. 16: upon user selection of one of menu options/control elements, the selected message can be deleted, moved, or forwarded according to user selection of the menu option/control element).

	Although Schrock teaches showing a contextual/control menu associated with one or more selected messages where user can select menu action to apply to the selected message ([0111-0112, 0118] Fig. 16, 20), but Schrock does not explicitly teach dormant/active state of the context menu, and converting menu from  dormant state into active state via additional user inputs following message selection; Bartlett teaches the dormant/active states of menu and three different user inputs to manipulate the menu from displaying a dormant menu to conversion into active state and final selection to execute:
		... a control menu having a dormant state and an active state … (col 2 line 12-24 Fig. 3A-3B: a control menu with an unselected state shown as transparent in Fig. 3A, and a selected state shown as solid Fig. 3B; also see Fig. 5A-5E, col 5 line 40-46);
		…
		receiving … a first input triggering a display of, the control menu …, … wherein the control menu is initially displayed in the dormant state and wherein, in the dormant state, the set of control elements of the control menu are visible and non-actionable; (col 1 line 49-51, user clicking a certain area produces a control menu under the pointer; col 3 line 25-31: Fig. 3A shows a control menu that is displayed as semi-transparent over the existing application image, where the menu are visible but not actionable);
		receiving a second user input to convert a control element of the set of control elements from the dormant state to the active state, wherein in the active state, the control element of the set of control elements is actionable; (col 3 line 38-49: when cursor enters one of the menu region – second user input, the menu is activated and enhanced to be less transparent);
		in response to the second user input, converting the control element from the dormant state to the active state;  (col 3 line 38-49: when cursor enters one of the menu region, the menu is activated and enhanced to be less transparent);
	receiving a third input corresponding to a selection of the control element … ; (col 3 line 47-49: selection of the menu item – third user input - causes execution of the corresponding task; also see col 5 line 1-47, Fig. 5A-5E);
Bartlett and Schrock are analogous art because Barlett also teaches context menu for applications. It would have been obvious to a person having ordinary skill in the art before the effective filing date, having the teachings of Bartlett and Schrock before him/her, to modify the teachings of Schrock to include the teachings of Lee, so that context menu are shown as transparent before selection. One would be motivated to make the combination, with a reasonable expectation of success, because it would make the context menu less intrusive but still easy to see without blocking the underlying application images (Bartlett: col 2 line 20-36).

Furthermore, Schrock-Barlett do not teach that the control menu is positioned within a boundary of the first message; Feiereisen teaches:
… the control menu associated with the first message, wherein the control menu is positioned within a boundary occupied by the first message in the list of messages  … ([0056-0058] Fig. 3A-3B show that in-place context menu 308/324 can be presented to the user within the boundary a message in an email message listing in response to a swipe gesture to select the message; when multiple messages are selected, the in-place context menu would appear on the last selected message);
Feiereisen and Schrock-Bartlett are analogous art because Feiereisen also teaches context menu for email application. It would have been obvious to a person having ordinary skill in the art before the effective filing date, having the teachings of Feiereisen and Schrock-Bartlett before him/her, to modify the teachings of Schrock-Bartlett to include the teachings of Feiereisen, so that context menu are shown within the boundary of the selected message. One 
The examiner further notes that “boundary occupied by the first message” can be interpreted broadly to be a variety of boundaries, such as the boundary of the selected message in the message listing pane, the boundary of the message in the detailed message view pane, or the boundary of the entire application as it include the first message – i.e. boundary [of the application] occupied by the first message. The examiner advises further narrowing of the language.

Per claim 22, Schrock-Bartlett-Feiereisen further teaches:
The computer-implemented method of claim 1, wherein the set of control elements is displayed entirely within the boundary of the first message. (Feiereisen [0056-0058] Fig. 3A-3B show that in-place context menu 308/324 can be presented to the user within the boundary a message in an email message listing in response to a swipe gesture to select the message).

Per claim 23, Schrock further teaches:
The computer-implemented method of claim 1, wherein the set of control elements is displayed at least partially outside the boundary of the first message. (Fig. 20 shows the context menu being displayed partially outside the boundary of the selected message).

Per claim 24, Schrock further teaches:
The computer-implemented method of claim 1, wherein the set of control elements corresponds to actions comprising list, defer, save, or delete. (Fig. 20 shows message context menu options including “Delete”).

Per claim 25, Schrock further teaches:
The computer-implemented method of claim 1, wherein each control element of the set of control elements comprises an visual indicator or a text command. (Fig. 20 shows menu options with text indicating their action such as “Open”, “Delete”, “Forward”, etc.).

Per claim 27, Schrock-Bartlett teaches:
The computer-implemented method of claim 21, wherein selecting a control element comprises moving a cursor over the control element. (Bartlett: col 3 line 38-41: Fig. 3B shows when the cursor enters a control button region, the menu button is then activated).

Per claim 28, claim 28 is a medium (Schrock Fig. 1, 160) claim that contains limitations that are substantially the same as claim 21, and is likewise rejected.

Per claim 29-32, 34, claim 29-32, 34 contain limitations that are substantially the same as claim 22-25, 27 respectively, and are likewise rejected.

Per claim 35, Schrock teaches: 
A computer system comprising: (abstract [0054]: mobile email client with multi-screen UI and gesture inputs interaction);
	One or more processors; and ([0069] Fig. 1, processor 116);
	A non-transitory computer-readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: ([0071] Fig. 1, memory module 120);
	presenting, at a user device, a user interface including a message-list pane that displays a list of messages, each message being associated with a respective control menu [each  control menu including a respective set of control elements, each control element being different from another and corresponding a different action that once selected can be applied to a respective message, ([0020, 0118] Fig. 20: Fig. 20 shows a context menu associated with each message 358 in a message 
	receiving, by the user device, a first input triggering a display of a first control menu [ ([0020, 0118] Fig. 20 shows a context menu of a selected message, where each message is selectable to display the context menu; see also Fig. 16 [0111-0112]); 
	receiving, by the user device, a second input triggering a display of, a second control menu ] of a second message, … ; ([0020, 0118] Fig. 20 shows a context menu of a selected message, where each message is selectable to display the context menu);
	…
	receiving a fourth input corresponding to a selection of the control element from the second control menu; and ([0111-0112] Fig. 16 shows a list of menu options/control elements – delete, move, forward, etc. – selectable by the user upon selections of messages, where user can select one of the menu option/control element via a subsequent user input following message selection, e.g. user can make a selection on one of the menu option to delete or forward the selected messages);
	applying an action corresponding to the selected control element to the second message. ([0111-0112] Fig. 16: upon user selection of one of menu options/control elements, the selected message can be deleted, moved, or forwarded according to user selection of the menu option/control element).

	Although Schrock teaches showing a contextual/control menu associated with one or more selected messages where user can select menu action to apply to the selected message ([0111-0112, 0118] Fig. 16, 20), but Schrock does not explicitly teach dormant/active state of the context menu, and converting menu from  dormant state into active state via additional user inputs following 
		... a control menu having a dormant state and an active state … (col 2 line 12-24 Fig. 3A-3B: a control menu with an unselected state shown as transparent in Fig. 3A, and a selected state shown as solid Fig. 3B; also see Fig. 5A-5E, col 5 line 40-46);
		…
		receiving, … a first input triggering a display of a first control menu … , wherein the first control menu is initially displayed in the dormant state and wherein, in the dormant state, a first set of control elements of the first control menu are visible and non-actionable; (col 1 line 49-51, user clicking a certain area produces a control menu under the pointer; col 3 line 25-31: Fig. 3A shows a control menu that is displayed as semi-transparent over the existing application image, where the menu are visible but not actionable);
		receiving … a second input triggering a display of, a second control menu … , wherein the second control menu is initially displayed in the dormant state and wherein, in the dormant state, a second set of control elements of the second control menu are visible and non-actionable; (col 1 line 49-51, user clicking a certain area produces a control menu under the pointer – second input; col 3 line 25-31: Fig. 3A shows a control menu that is displayed as semi-transparent over the existing application image, where the menu are visible but not actionable);
		receiving a third user input to convert a control element of the second control menu from the dormant state to the active state, wherein in the active state, the control element is actionable; (col 3 line 38-49: when cursor enters one of the menu region – third user input, the menu is activated and enhanced to be less transparent);
		in response to the third user input, converting the control element from the dormant state to the active state;  (col 3 line 38-49: when cursor enters one of the menu region, the menu is activated and enhanced to be less transparent);
	receiving a fourth input corresponding to a selection of the control element … ; (col 3 line 47-49: selection of the menu item – third user input - causes execution of the corresponding task; also see col 5 line 1-47, Fig. 5A-5E);
Bartlett and Schrock are analogous art because Barlett also teaches context menu for applications. It would have been obvious to a person having ordinary skill in the art before the effective filing date, having the teachings of Bartlett and Schrock before him/her, to modify the teachings of Schrock to include the teachings of Lee, so that context menu are shown as transparent before selection. One would be motivated to make the combination, with a reasonable expectation of success, because it would make the context menu less intrusive but still easy to see without blocking the underlying application images (Bartlett: col 2 line 20-36).

Additionally, Although Schrock ([0118]) teach context menu can be invoked for each message in the listing pane, and it’s obvious that the context menu would be displayed according to different positions of each message, Schrock does not explicitly teach different positions of the context menu visually corresponding to position of each message; further, Schrock-Barlett do not teach that the control menu is positioned within a boundary of the second message; Feiereisen teaches:
…
	receiving, by the user device, a first input triggering a display of a first control menu at a first position visually corresponding to a first position of a first message, … ; ([0028, 0032, 0048] Fig. 1A-1C show an in-place context menu overlaying a selected item in response to a swipe selection gesture, where the item in the list can be email messages as shown in Fig. 3A-3B); 
receiving, by the user device, a second input triggering a display of, a second control menu at a second position visually corresponding to a second position of a second message, wherein the second control menu is positioned substantially within a boundary occupied by the first message in the list of messages and … ([0028, 0034, 0048] Fig. 1D-1F show in response to a second 
Feiereisen and Schrock-Bartlett are analogous art because Feiereisen also teaches context menu for email application. It would have been obvious to a person having ordinary skill in the art before the effective filing date, having the teachings of Feiereisen and Schrock-Bartlett before him/her, to modify the teachings of Schrock-Bartlett to include the teachings of Feiereisen, so that context menu are shown within the boundary of the selected message. One would be motivated to make the combination, with a reasonable expectation of success, because it would make the context menu more accessible and easier to select for the users, which in turn helps a user more efficiently handle actions for a list of email messages to facilitate email triage (Feiereisen: [0017]).

Per claim 36-39, 41, claim 36-39, 41 contain limitations that are substantially the same as claim 22-25, 27 respectively, and are likewise rejected.

Per claim 42, claim 42 contains limitations that are substantially the same as claim 22, and is likewise rejected.

Per claim 43, Schrock-Bartlett-Feiereisen further teaches:
The computer-implemented method of claim 42, wherein, in the dormant state (Bartlett Fig. 3A), each control element overlays at least a portion of the first message (Feiereisen [0090] contextual menu is overlaid on top of message item; Fig. 1C, 1F, 3A-3B), while the first message remains visible (Bartlett Fig. 3A).



Conclusion
The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications through the following form: 
Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/KAVITA STANLEY/Supervisory Patent Examiner, Art Unit 2176